Judgment, Supreme Court, New York County (George Daniels, J.), rendered January 7, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the *252third, degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in permitting very brief police testimony about methods used by drug dealers to avoid being caught with prerecorded buy money. Evidence that defendant had opportunities, both during and after the transaction, to employ such methods without being seen by any of the officers provided a suitable factual predicate for this testimony (see People v Brown, 97 NY2d 500, 505-507 [2002]; People v Garcia, 309 AD2d 514 [2003]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.E, Andrias, Saxe, Ellerin and Marlow, JJ.